Case 19-01732-TOM7   Doc 14    Filed 07/18/19 Entered 07/18/19 14:20:49   Desc Main
                              Document     Page 1 of 12
Case 19-01732-TOM7   Doc 14    Filed 07/18/19 Entered 07/18/19 14:20:49   Desc Main
                              Document     Page 2 of 12
Case 19-01732-TOM7   Doc 14    Filed 07/18/19 Entered 07/18/19 14:20:49   Desc Main
                              Document     Page 3 of 12
Case 19-01732-TOM7   Doc 14    Filed 07/18/19 Entered 07/18/19 14:20:49   Desc Main
                              Document     Page 4 of 12
Case 19-01732-TOM7   Doc 14    Filed 07/18/19 Entered 07/18/19 14:20:49   Desc Main
                              Document     Page 5 of 12
Case 19-01732-TOM7   Doc 14    Filed 07/18/19 Entered 07/18/19 14:20:49   Desc Main
                              Document     Page 6 of 12
Case 19-01732-TOM7   Doc 14    Filed 07/18/19 Entered 07/18/19 14:20:49   Desc Main
                              Document     Page 7 of 12
Case 19-01732-TOM7   Doc 14    Filed 07/18/19 Entered 07/18/19 14:20:49   Desc Main
                              Document     Page 8 of 12
Case 19-01732-TOM7   Doc 14    Filed 07/18/19 Entered 07/18/19 14:20:49   Desc Main
                              Document     Page 9 of 12
Case 19-01732-TOM7   Doc 14 Filed 07/18/19 Entered 07/18/19 14:20:49   Desc Main
                           Document    Page 10 of 12
Case 19-01732-TOM7   Doc 14 Filed 07/18/19 Entered 07/18/19 14:20:49   Desc Main
                           Document    Page 11 of 12
Case 19-01732-TOM7   Doc 14 Filed 07/18/19 Entered 07/18/19 14:20:49   Desc Main
                           Document    Page 12 of 12
